EXHIBIT 99.1 Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission.Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit.The omitted confidential information has been filed with the Securities and Exchange Commission. STOCK PURCHASE AGREEMENT dated as of December 5, 2007 by and among AMARIN CORPORATION PLC, THE SECURITYHOLDERS OFESTER NEUROSCIENCES LTD.WHOSE NAMES ARE SET FORTH ONTHE SIGNATURE PAGES HERETO, ESTER NEUROSCIENCES LTD. and MEDICA II MANAGEMENT L.P, as THE SELLERS’ REPRESENTATIVE TABLE OF CONTENTS Page SECTION 1.DEFINITIONS 1.1 Definitions 1 SECTION 2.PURCHASE AND SALE OF SECURITIES 2.1 Purchase and Sale of Company Securities 15 2.2 Closing 19 SECTION 3.REPRESENTATIONS AND WARRANTIES REGARDING SELLERS 3.1 Organization and Good Standing 22 3.2 Power and Authorization 22 3.3 No Conflicts 22 3.4 Ownership of the Company Securities 23 3.5 Brokers 23 3.6 Purchase for Own Account 23 3.7 Investment Experience 24 3.8 Status of Shareholder 24 3.9 Reliance Upon Seller’s Representations 24 3.10 Receipt of Information 24 3.11 Restricted Securities 24 3.12 Independent Investment 25 3.13 No Competing Investments 25 SECTION 4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4.1 Organization and Good Standing 25 4.2 Power and Authorization 25 4.3 No Conflicts 25 4.4 Capitalization 26 4.5 Compliance with Laws 26 4.6 Litigation 27 4.7 Financial Statements 27 4.8 [INTENTIONALLY DELETED] 28 4.9 Inventory 28 4.10 Absence of Certain Changes and Events 28 4.11 Real Property 30 4.12 Personal Property; Bank Accounts 30 4.13 Material Contracts 31 4.14 Insurance 32 4.15 Intellectual Property 32 4.16 Suppliers 35 4.17 Labor Matters 35 4.18 Employee Matters; Directors, Officers and Key Employees 35 4.19 Affiliate Agreements 37 4.20 Environmental Matters 37 4.21 Books and Records 38 4.22 Brokers 38 -i- 4.23 Prohibited Funding Sources 38 4.24 Clinical Trials 38 4.25 Clinical Trial Incidents 38 4.26 BIRD-F Agreement 39 4.27 Powers of Attorney 39 4.28 No Exit Fee 39 4.29 Professor Soreq 39 4.30 No Severance Pay or Benefits 39 4.31 Payment of Registration Fees 39 4.32 No Payments as a Result of Clinical Trials 39 SECTION 5.REPRESENTATIONS AND WARRANTIES OF BUYER. 5.1 Organization and Good Standing 39 5.2 Capitalization; Buyer Ordinary Share 39 5.3 Power and Authorization 40 5.4 No Conflicts 40 5.5 SEC Filings 41 5.6 No Reliance; Investment Experience 41 5.7 Receipt of Information 41 5.8 Brokers 42 SECTION 6.[INTENTIONALLY DELETED]. SECTION 7.COVENANTS OF EACH SELLER 7.1 Records 42 7.2 Non-Solicitation and Non-Compete 42 7.3 Distribution Compliance Period 43 7.4 Litigation Support 44 7.5 Notice of Change of Information 44 SECTION 8.[INTENTIONALLY DELETED] SECTION 9.ADDITIONAL COVENANTS OF BUYER AND SELLERS 9.1 Further Assurances 44 9.2 Issue of Subsequent Milestone Shares 44 9.3 Public Announcements 45 9.4 Release 45 9.5 Access to Information 45 9.6 Filings 46 9.7 Confidential Information 46 9.8 Maximum Acquired Buyer Securities 46 9.9 Admission of Buyer Ordinary Shares; Listing 47 SECTION 10.TAX MATTERS 10.1 Tax Representations of the Company 47 SECTION 11.CLOSING CONDITIONS 11.1 Conditions to Obligation of Buyer 48 11.2 Conditions to Obligation of Sellers 49 11.3 Opinion of Counsel 50 11.4 Frustration of Closing Conditions 50 -ii- SECTION 12.INDEMNIFICATION 12.1 Indemnification with Respect to Sellers 51 12.2 Indemnification with Respect to the Company 51 12.3 Indemnification by Buyer 51 12.4 Inter-Party Claims 52 12.5 Third Party Claims 52 12.6 Limitations and Requirements 53 12.7 Calculation and Mitigation of Damages 56 12.8 No Additional Representations by Sellers 57 12.9 No Additional Representations by Buyer 58 12.10 Sole and Exclusive Remedy 58 12.11 Withdrawal of Indemnity Notice 58 SECTION 13.THE SELLERS’ REPRESENTATIVE 13.1 The Sellers’ Representative 58 13.2 No Reliance 60 SECTION 14.MISCELLANEOUS 14.1 Survival of Representations and Warranties 61 14.2 Costs and Expenses 61 14.3 Notices 61 14.4 Assignment 62 14.5 Amendment, Modification and Waiver 63 14.6 Governing Law 63 -iii- 14.7 Withholdings by Buyer 63 14.8 Waiver of Jury Trial 63 14.9 Consent to Jurisdiction 64 14.10 Force Majeure 64 14.11 Section Headings and Defined Terms 64 14.12 Severability 64 14.13 Counterparts; Third-Party Beneficiaries 64 14.14 Entire Agreement 65 * *
